Citation Nr: 0612565	
Decision Date: 05/01/06    Archive Date: 05/15/06

DOCKET NO.  00-21 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence was received to reopen 
a claim for entitlement to service connection for post-
traumatic stress disorder (PTSD).

2.  Whether new and material evidence was received to reopen 
a claim for entitlement to service connection for impaired 
vision.

3.  Whether new and material evidence was received to reopen 
a claim for entitlement to service connection for 
degenerative arthritis of the hips.

4.  Whether new and material evidence was received to reopen 
a claim for entitlement to service connection for 
degenerative arthritis of the spine.

5.  Whether new and material evidence was received to reopen 
a claim for entitlement to service connection for 
degenerative arthritis of the knees.

6.  Entitlement to a rating in excess of 10 percent for 
hemorrhoids.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1961 to March 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In August 2003, the veteran testified 
at a personal hearing before the undersigned Veterans Law 
Judge.  A copy of the transcript of that hearing is of 
record.  The case was remanded for additional development in 
June 2004.

The Board notes that the issue of whether new and material 
evidence was received to reopen a claim for entitlement to 
service connection for impaired vision was not addressed in 
the December 2005 supplemental statement of the case.  As 
evidence pertinent to this claim not considered by the agency 
of original jurisdiction, to include report of VA 
ophthalmologic examinations in May and June 2005, the issue 
must be remanded for appropriate action.  

The issues of entitlement to service connection for PTSD and 
arthritis to the spine, knees, and hips and whether new and 
material evidence was received to reopen a claim for 
entitlement to service connection for impaired vision are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues addressed in this decision was 
obtained.

2.  In an October 1998 rating decision the RO denied 
entitlement to service connection for PTSD; the veteran did 
not perfect an appeal after being notified of that decision.

3.  Evidence received since the October 1998 rating decision 
bears directly and substantially upon the issue of 
entitlement to service connection for PTSD, is neither 
cumulative nor redundant, and by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.

4.  In a June 1997 rating decision the RO denied entitlement 
to service connection for arthritis of the hips; the veteran 
did not perfect an appeal after being notified of that 
decision.

5.  Evidence received since the June 1997rating decision 
bears directly and substantially upon the issue of 
entitlement to service connection for arthritis of the hips, 
is neither cumulative nor redundant, and by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

6.  In an April 1980 rating decision the RO denied 
entitlement to service connection for arthritis of the spine; 
the veteran did not appeal after being notified of that 
decision.

7.  Evidence received since the April 1980 rating decision 
relates to an unestablished fact necessary to substantiate 
the claim for arthritis of the spine and raises a reasonable 
possibility of substantiating the claim.

8.  In an October 1998 rating decision the RO denied 
reopening a claim for entitlement to service connection for 
arthritis of the knees; the veteran did not perfect an appeal 
after being notified of that decision.

9.  Evidence received since the October 1998 rating decision 
relates to an unestablished fact necessary to substantiate 
the claim for arthritis of the knees and raises a reasonable 
possibility of substantiating the claim.

10.  The veteran's service-connected hemorrhoids are 
manifested by external and internal hemorrhoids, without 
objective evidence of persistent bleeding, secondary anemia, 
or fissures.  


CONCLUSIONS OF LAW

1.  New and material evidence was received and the claim of 
entitlement to service connection for PTSD is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (effective 
prior to August 29, 2001).

2.  New and material evidence was received and the claim of 
entitlement to service connection for arthritis of the hips 
is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (effective prior to August 29, 2001).

3.  New and material evidence was received and the claim of 
entitlement to service connection for arthritis of the spine 
is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2005).

4.  New and material evidence was received and the claim of 
entitlement to service connection for arthritis of the knees 
is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2005).

5.  The criteria for a rating in excess of 10 percent for 
hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. § 4.114, Diagnostic Code 
7336 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  In this case, 
the veteran was notified, generally, of the VCAA duties to 
assist and of the information and evidence necessary to 
substantiate his claims by correspondence dated in June 2004 
and March 2005.  Adequate opportunities to submit evidence 
and request assistance have been provided.  Service medical 
records and all identified and authorized evidence relevant 
to these matters have been requested or obtained.  Further 
attempts to obtain additional evidence as to the issues 
addressed in this decision would be futile.  The Board finds 
the available medical evidence is sufficient for these 
determinations.  The duty to assist and duty to notify 
provisions of the VCAA have been fulfilled.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which discussed the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

Later that month, in the case of Kent v. Nicholson, No. 04-
181 (March 31, 2006), the Court addressed VCAA notice 
requirements as they applied to requests to reopen claims 
based on new and material evidence.  In that decision, the 
Court held that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.

As stated above, full compliance with VCAA has been 
accomplished as to the matters addressed here and because of 
the determinations provided concerning these matters any 
other notice requirements are not applicable.  Therefore, as 
there has been substantial compliance with all pertinent VA 
law and regulations, to move forward with adjudication of 
these claims would not cause any prejudice to the veteran 
with respect solely to these issues.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

The Board, initially, must rule on the matter of reopening a 
claim.  The Board has a jurisdictional responsibility to 
consider whether it is proper for a claim to be reopened.  
Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001); 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

VA regulations providing the conditions under which a 
previously denied claim may be reopened were amended 
effective for claims filed on or after August 29, 2001.  
38 C.F.R. § 3.156(a).  A review of the record shows the 
veteran submitted his request to reopen his service 
connection claims for arthritis of the hips in October 1999, 
for PTSD in October 2000, and for arthritis of the back and 
knees in May 2002.

New and Material Evidence Claims Received before August 2001

VA regulations effective prior to August 29, 2001, provided 
that under 38 U.S.C.A. § 5108, "[i]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."  
"New and material evidence" meant evidence not previously 
submitted to agency decision makers which bears "directly 
and substantially" upon the specific matter under 
consideration.  Such evidence must have been neither 
cumulative nor redundant, and, by itself or in connection 
with evidence previously assembled, such evidence must have 
been "so significant that it must be considered in order to 
fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a) (prior to August 29, 2001); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  The claimant does not 
have to demonstrate that the new evidence would likely change 
the outcome of the prior denial.  Rather, it is only 
important that there be a complete record upon which the 
claim can be evaluated and that the new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

The Court has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

PTSD

In an October 1998 rating decision the RO denied entitlement 
to service connection for PTSD, based upon a finding that 
there was no diagnosis of PTSD.  The veteran did not perfect 
an appeal from that determination and the decision became 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 
(2005).

The Board finds that the evidence added to the claims file 
since October 1998 includes evidence that was not previously 
submitted to agency decisionmakers, which bears directly and 
substantially upon the specific matters under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  This evidence 
consists of various medical reports providing diagnoses of 
PTSD related to reported events occurring in Vietnam.  Vet 
Center correspondence dated in May 2002, in essence, noted 
the veteran reported that a sapper attack on the 3/25th 
Infantry compound in Pleiku in January or February 1967 was 
the initial precipitating event for his PTSD.  As this 
evidence was not of record at the time of the last final 
decision and as it addresses directly the basis for the prior 
denial of the veteran's claim, it is "new and material" and 
the claim must be reopened.

Arthritis of the Hips

In a June 1997 rating decision the RO denied entitlement to 
service connection for arthritis of the hips, based upon a 
finding that there was no X-ray evidence of arthritis.  The 
veteran did not perfect an appeal from that determination and 
the decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 3.104.

The Board finds that the evidence added to the claims file 
since June 1997 includes evidence that was not previously 
submitted to agency decisionmakers, which bears directly and 
substantially upon the specific matters under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claims.  This evidence 
consists of a December 1997 Social Security Administration 
(SSA) disability determination providing a primary diagnosis 
of rheumatoid arthritis and medical reports indicating 
diagnoses of progressive arthritis, in part, affecting the 
hips.  As this evidence was not of record at the time of the 
last final decision and as it addresses directly the basis 
for the prior denial of the veteran's claim, it is "new and 
material" and the claim must be reopened.

New and Material Evidence Claim Received after August 2001

VA law for claims received after August 29, 2001, provides 
that a claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a). 

Arthritis of the Spine

In an April 1980 rating decision the RO denied reopening a 
claim for entitlement to service connection for arthritis of 
the spine, based upon a finding that there was no X-ray 
evidence of arthritis.  The veteran did not appeal that 
determination and it has become final.  38 U.S.C.A. § 7105; 
38 C.F.R. § 3.104.

The Board finds that the evidence added to the claims file 
since November 2004 relates to an unestablished fact 
necessary to substantiate the claim, that it is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and that it raises a reasonable possibility of 
substantiating the claim.  This evidence consists of a 
December 1997 SSA disability determination providing a 
primary diagnosis of rheumatoid arthritis and medical reports 
indicating diagnoses of progressive arthritis.  As this 
evidence was not of record at the time of the last final 
decision and as it raises a reasonable possibility of 
substantiating the claim, it is "new and material" and the 
claim must be reopened.

Arthritis of the Knees

In an October 1998 rating decision the RO denied reopening a 
claim for entitlement to service connection for arthritis of 
the knees, based upon a finding that evidence demonstrating 
treatment for arthritis had not been submitted.  The veteran 
did not appeal that determination and it has become final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.

The Board finds that the evidence added to the claims file 
since October 1998 relates to an unestablished fact necessary 
to substantiate the claim, that it is neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
that it raises a reasonable possibility of substantiating the 
claim.  This evidence consists of a December 1997 SSA 
disability determination providing a primary diagnosis of 
rheumatoid arthritis and medical reports indicating diagnoses 
of progressive arthritis, in part, affecting the knees.  As 
this evidence was not of record at the time of the last final 
decision and as it raises a reasonable possibility of 
substantiating the claim, it is "new and material" and the 
claim must be reopened.

The Board finds, however, that additional development is 
required for adequate determinations of the reopened service 
connection claims on the merits.  Therefore, they are 
addressed in the remand section of this decision.

Increased Rating Claim

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2005).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2005).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2005).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  VA is free to favor one medical opinion over 
another provided it offers an adequate basis for doing so.  
See Owens v. Brown, 7 Vet. App. 429 (1995).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2005).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2005).

733
6
Hemorrhoids, external or internal:
Ratin
g

With persistent bleeding and with secondary 
anemia, or with fissures
20

Large or thrombotic, irreducible, with excessive 
redundant tissue, evidencing frequent recurrences
10

Mild or moderate
0
38 C.F.R. § 4.114, Diagnostic Code 7336 (2005).

In this case, the veteran claims his hemorrhoid disability is 
more severely disabling than indicated by the present 
evaluation.  At his August 2003 personal hearing he testified 
that he experienced swelling and a significant amount of 
bleeding approximately once per month and that at other times 
he had painful bowel movements with only a tiny amount of 
bleeding shown on toilet paper.  

On VA medical examination in March 2001, the veteran stated 
that he used suppositories four times a month, and had slight 
rectal bleeding twice a month.  Perianal tags, consistent 
with external hemorrhoids, were noted.  There were multiple 
internal hemorrhoids, but they were not thrombosed, actively 
bleeding or prolapsed.  He reported no known history of 
anemia.  

On VA examination in September 2004 the veteran reported that 
he experienced bleeding approximately twice per month with 
and without pain.  He stated he used suppositories, creams, 
and laxatives during these episodes to soften his stool.  He 
noted he had blood tinged toilet paper and around his stools, 
but denied any problems with sphincter control, fecal 
leakage, or thrombosis.  Examination revealed external and 
internal hemorrhoids with normal rectal opening and tone.  
There were no thrombosed hemorrhoids and the disorder 
appeared to be grade I.  The diagnosis was external and 
internal hemorrhoids with symptoms approximately twice per 
month.  

At his December 2004 VA examination the veteran reported that 
he experienced symptoms related to his hemorrhoids, including 
bleeding, itching, and pain, two to three times per week 
rather than twice per month.  He stated his symptoms had not 
changed in frequency, but had gotten more severe.  The 
examiner noted there was no interval change since the prior 
examination and that the veteran continued to have internal 
and external hemorrhoids without any significant thrombosis.

Based upon the evidence of record, the Board finds the 
veteran's service-connected disability is manifested by 
external and internal hemorrhoids with no objective evidence 
of persistent bleeding, secondary anemia, or fissures.  
Although the veteran has asserted that his hemorrhoids are 
more severely disabling, he is not a licensed medical 
practitioner and is not competent to offer opinions on 
questions of medical causation or diagnosis.  Grottveit, 5 
Vet. App. 91; Espiritu, 2 Vet. App. 492.  Thus, a rating in 
excess of 10 percent is not warranted.

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disorder, that would take the 
veteran's case outside the norm so as to warrant an 
extraschedular rating.  Therefore, referral by the RO to the 
Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's increased rating claim.


ORDER

New and material evidence was received to reopen a claim for 
entitlement to service connection for PTSD.  To this extent 
only, the appeal is granted.

New and material evidence was received to reopen a claim for 
entitlement to service connection for degenerative arthritis 
of the hips.  To this extent only, the appeal is granted.

New and material evidence was received to reopen a claim for 
entitlement to service connection for degenerative arthritis 
of the spine.  To this extent only, the appeal is granted.

New and material evidence was received to reopen a claim for 
entitlement to service connection for degenerative arthritis 
of the knees.  To this extent only, the appeal is granted.

Entitlement to a rating in excess of 10 percent for 
hemorrhoids is denied.


REMAND

As noted above, there has been a significant recent change in 
VA law.  The veteran was notified of the evidence not of 
record that was necessary to substantiate his claims and of 
which parties were expected to provide such evidence by 
correspondence dated in June 2004 and March 2005. 

The Board notes the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim and in 
claims for disability compensation requires that VA provide 
medical examinations or obtain medical opinions when 
necessary for an adequate decision.  See 38 C.F.R. § 3.159.  
A medical examination or medical opinion is deemed to be 
necessary if the record does not contain sufficient competent 
medical evidence to decide the claim, but includes competent 
lay or medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability, establishes 
that the veteran suffered an event, injury, or disease in 
service, or has a disease or symptoms of a disease manifest 
during an applicable presumptive period, and indicates the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease.  See 38 C.F.R 
3.159(c)(4).  

In this case, the Board notes that evidence pertinent to the 
issue of whether new and material evidence was received to 
reopen a claim for entitlement to service connection for 
impaired vision has not been considered by the agency of 
original jurisdiction.  Such consideration has not been 
waived by the veteran and the issue may not be addressed by 
the Board at this time.  As to the reopened service 
connection claims, the Board finds additional action is 
required to verify the stressor event as described by the 
veteran in correspondence dated in May 2002 and at his August 
2003 personal hearing and for VA medical opinions as to 
etiology.  Therefore, further development concerning these 
issues is required prior to appellate review.  Appropriate 
action should also be taken to ensure that adequate VCAA 
notice as to all elements of the claims is provided (see Kent 
v. Nicholson, No. 04-181 (March 31, 2006)).

Accordingly, these matters are REMANDED for the following:  

1.  The veteran must be provided 
notification (1) of the information and 
evidence not of record necessary to 
substantiate his claims, (2) of the 
information and evidence that VA will 
seek to provide, (3) of the information 
and evidence that he is expected to 
provide, and (4) to request or tell him 
to provide any evidence in his possession 
that pertains to the claims.  These 
notice requirements are to be applied to 
all elements of the claims.

2.  The U.S. Army and Joint Services 
Records Research Center (JSRRC) should be 
requested to verify the veteran's claimed 
stressor events.  If unable to provide 
such information, they should be asked to 
identify the agency or department that 
may provide such information and follow-
up inquiries should be conducted 
accordingly.  

3.  The record should be reviewed and 
specific determinations provided, based 
on the complete record, as to which 
specific stressor events, if any, have 
been verified.  In reaching these 
determinations, any credibility questions 
raised by the record should be addressed.  
The veteran should be notified of these 
determinations and afforded the 
opportunity to respond.

4.  Thereafter, the veteran should be 
scheduled for a VA mental health 
examination for an opinion as to whether 
there is at least a 50 percent 
probability or greater that he has PTSD 
(under DSM-IV criteria) related to a 
verified event in service.  The examining 
psychiatrist or psychologist should be 
informed as to which, if any, of the 
claimed stressor events have been 
verified.  Prior to the examination, the 
claims folder must be made available to 
the examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report.  Opinions should be provided 
based on the results of examination, a 
review of the medical evidence of record, 
and sound medical principles.  All 
examination findings, along with the 
complete rationale for the opinions 
expressed, should be set forth in the 
examination report.

5.  The veteran should also be scheduled 
for a VA orthopedic examination for an 
opinion as to whether there is at least a 
50 percent probability or greater that he 
has arthritis to the spine, hips, or 
knees (either rheumatoid or degenerative) 
that was either incurred in or aggravated 
by service.  It should be noted that 
service medical records include 
orthopedic complaints and that a February 
1976 separation examination diagnosis of 
degenerative arthritis of the knees and 
spine was apparently provided without X-
ray examination.

Prior to the examination, the claims 
folder must be made available to the 
examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report.  Opinions should be provided 
based on the results of examination, a 
review of the medical evidence of record, 
and sound medical principles.  All 
examination findings, along with the 
complete rationale for the opinions 
expressed, should be set forth in the 
examination report.

6.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

7.  After completion of the above and any 
additional development deemed necessary, 
the new and material evidence claim 
remaining on appeal should be considered 
in light of the evidence received and the 
service connection issues on appeal 
should be reviewed de novo.  All 
applicable laws and regulations should be 
considered.  If any benefit sought 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


